Citation Nr: 0831035	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a depressive disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 3, 1972 to June 
5, 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  The veteran's case comes from the VA 
Regional Office in Sioux Falls, South Dakota (RO).

The Board notes that the veteran was born as a male and has 
had a sex change and a legal name change to become a female.  
Accordingly, the veteran's medical records variously refer to 
her in both male and female terms, depending on the time 
frame of the medical records.  The evidence of record clearly 
shows that the veteran prefers to be referred to as a female, 
and thus this decision is written in that context; however, 
accurate quotation of relevant medical records requires some 
references to the veteran as a male.  These have been 
restricted only to direct quotations from the medical records 
themselves.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's depressive disorder is related to military 
service or to a service-connected disability.


CONCLUSION OF LAW

A depressive disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, letters dated 
in April 2005 and June 2005 satisfied the duty to notify 
provisions.  Additional letters were also provided to the 
veteran in March 2006 and February 2007, after which the 
claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a psychiatric disorder.

After separation from military service, in a November 1980 
suicide note the veteran wrote "I realize I have done wrong 
but this is the only way out in style.  You know I could not 
handle prison."  A VA medical report dated the same day 
stated that the veteran attempted suicide with prescription 
medication and alcohol because "he 'couldn't take prison' 
(?) apparently he has been convicted of passing bad checks."

A second November 1980 VA medical report stated that the 
veteran was "[v]erbalizing feelings of depression, being no 
good, hating the world and other people, has had everything 
that money can buy but shall never be happy."

A December 1980 VA medical report stated that the veteran 
attempted suicide after she "was arrested for writing bad 
checks and was fearful that he was going to go to prison.  He 
also had a suicide attempt five months ago.  [The veteran] 
states he hears voices mostly female that tell him to die 
that life isn't worth living."  The veteran reported that 
she left the Marines because "he didn't like being told what 
to do."  The assessment was rule out paranoid schizophrenia, 
rule out drug related psychosis, and rule out depression.

A second December 1980 VA medical report stated that the 
veteran had not displayed much objective depressive 
symptomatology since admission and within the last few days.  
The examiner stated that the veteran was "very 
manipulative."

A third December 1980 VA medical report gave diagnoses of 
depression, passive aggressive personality disorder, and 
poly-drug abuse.  The medical evidence of record shows that 
depression has been consistently diagnosed since December 
1980.

A January 1984 VA medical report included a prescription for 
anti-depression medication.

A June 1998 private medical report gave an impression of 
depression.

A November 1999 private medical report stated that the 
veteran had depression and "[h]is memory is somewhat 
impaired, he doesn't know the name of the governor of 
Florida, he cannot subtract successive sevens from 100."  
The impression included "history of emotional problems and 
impaired memory."

A November 1999 private psychological report stated that the 
veteran "describes having had depression for years, but it 
has become worse, due to pain and to the suicide of his (now 
ex-) fiancée's son."  On mental status examination, the 
veteran's memory was below average.  The report noted that 
the veteran appeared to be in pain, but did not state what 
was causing the pain.  The diagnosis was major depression, 
recurrent, and indications of memory problems.

A June 2005 VA medical report stated that the veteran's 
depression treatment "started at about age 12.  He states 
his father sent him all over the country to psychiatrists 
'sent him to the best of the best.'"  The veteran's medical 
history included transgender disorder.  The veteran stated 
"that he did not like authority figures, and that is why he 
didn't like the [M]arines.  Felt he 'got into the wrong 
branch of the service.'"  The examiner noted that the 
veteran "seems to have some discrepancies in her stories."  
The veteran reported that she "was born with partial uterus 
and that his penis is buried inside vaginal vault.  He states 
that he has had 2 periods in the last month."  On physical 
examination, the veteran had "a penis that is not in the 
vaginal vault, as she believes, but in fact is just difficult 
for her to reach secondary to pendulous abdomen."  The 
assessment included transgender disorder and depression with 
history of suicide attempt.  The examiner told the veteran 
that "her penis was not buried inside her vagina, but that 
the reason she could not reach it was due to her obesity."  
The examiner stated that the veteran could not remember 
contact information about numerous locations of previous 
medical treatment.  The examiner stated that

I think that she has elected not to 
remember many of these since she has been 
told things by these people she does not 
want to hear or believe and that she 
would just as soon I didn't receive 
records from them since she wants me to 
believe she has a functioning uterus and 
vagina (stating she is hav[ing] vaginal 
bleeding).

A June 2005 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran stated that

she first became aware of "gender 
issues" when she was about 15 years of 
age. . . . she first took medicine for 
depression in 1972 or 1973.  She 
indicated that she was given the 
medication Elavil.  She also indicated 
then in the early part of the interview 
that she had attempted suicide three 
times during the mid 1970s, shortly after 
leaving the military.  She stated that 
she felt that she was suicidal because of 
her knee injury.  When asked to describe 
that in more depth, she said that "I 
could not do the things that boys would 
do and I wanted to die because of my 
knee." . . .

She indicated that she had worked for 
[her father] for about 27 years, and 
referenced the time period of 1972 to 
1993, of only 21 years.  In this latter 
part of the clinical interview, the 
veteran indicated that she had first 
taken Elavil in 1978, and also modified 
her report of her suicide attempts to 
indicate that her three suicide attempts 
had been over about an 11 year period 
from 1972 to 1983. . . .

The examiner formed the opinion that this 
veteran was not a reliable reporter 
during the clinical interview.  The 
examiner did not have the impression that 
the veteran was deliberately deceptive, 
but that she had difficulty with memory 
and may have been confused.

This veteran's long history of living as 
a man while believing that she was a 
woman was certainly a long term stressor 
that could easily be responsible for her 
depressive symptoms.  It was also 
possible that her knee injury contributed 
to or was possibly responsible for her 
depressive symptoms.  The veteran's 
inconsistent reporting regarding such 
things as when she last worked, how long 
she worked for her father, how often she 
attempted suicide over one period of 
time, all indicate that she may not have 
been a reliable reporter. . . .

It was not possible to determine from the 
data available to the examiner whether 
her depression was likely due to her long 
term struggle with gender issues versus 
her knee injury.  The examiner could not 
form an opinion without resorting to mere 
speculation.

A second June 2005 VA medical report stated that the veteran 
"reports the depression started 45 to 50 years ago, and she 
has felt depressed since.  She realized she was a girl born 
in a male body.  The veteran reports her sister told her that 
she was born with the genitalia of both a male and a female, 
but she was raised as a boy.  She reports that she has always 
wanted to be a girl and in fact acted like a girl a lot 
during childhood."  The veteran reported that "she had 
gender change surgery about four months ago and now has a 
penis and an inverted vagina, and she reports that she has 
periods monthly."  The veteran reported having an 
orchiectomy several years before and could not recall the 
doctor who performed it.

In a July 2005 private medical report, a private examiner 
stated that

it is my medical opinion that more likely 
than not her DSM IV diagnosis of 
dysthymia has been exacerbated by 
recently being told by an orthopedic 
specialist her right leg may need to be 
amputated.  Her right knee damage and 
subsequent replacement has been 
identified as a service connected injury.  
Therefore the exacerbation of her 
depression is also service connected in 
my opinion.

A July 2005 VA medical report stated that the veteran was 
facing

an amputation or fusion in this right 
knee and neither one of those in my 
opinion is a good option.  I don't know 
of anything to reconstruct the medial 
ligaments successfully.  The [veteran] is 
out of my league as far as surgical 
corrections are concerned and I would try 
this brace and if it is not satisfactory, 
I would be more than happy to refer him 
to [another physician].

A second July 2005 VA medical report stated that the veteran

was seen by [a VA physician] just last 
week and at that time was told that she 
might need to have her leg amputated.  As 
a result of this, of course, her 
depression has become worse, and she 
stated, "It really freaks me out to 
think about." . . . It sounds like 
depression is really more the issue for 
this veteran in terms of mood disorder.  
The veteran does have a great deal of 
difficulty with memory and also the 
questionable delusional material, 
regarding the vagina and regular monthly 
bleeding that she reports.

An August 2005 VA medical report gave assessments of 
cognitive disorder, not otherwise specified, gender identity 
disorder, dysthymia, and psychosis, not otherwise specified.  
The examiner stated that "[w]e did discuss her inability to 
answer most questions clearly and her lack of recall.  She 
does identify that she has problems with her memory and has 
been having problems with her memory."

A September 2005 VA medical report stated that the veteran 
"has given this much consideration and desires right leg 
amputation."  A September 2005 VA neuropsychological 
consultation report stated that the veteran

stated that her sister informed the 
veteran that she was born as a 
hermaphrodite, and at age 3 months had 
surgery to establish her as a male.  At 
approximately age 9, she started 
realizing that she felt more comfortable 
as a female.  She became depressed and 
has experienced lifelong depression over 
her sexual conflict.  She reported that 
she then had surgery to convert her into 
a female in 2003. . . .

She reported forgetfulness, in that she 
forgets what she has watched on 
television and forgets other important 
events in her life.

On mental status examination, the veteran's affect was 
depressed and she reported having depressed moods for "most 
of her life."  The veteran "stated that she is much happier 
now that she is considered a female."  The impression was

[t]he veteran is a 52-year-old female who 
has had significant conflicts in her 
life, starting extremely early.  She 
presents with a complex diagnostic 
picture reflecting the sum total of her 
many both unhappy and satisfying 
experiences.  According to her report, 
she has had a lifelong depression that 
has kept her from significantly enjoying 
her life.  Her conflicts have centered 
primarily around her sexuality.  While 
her parents strongly guided her in male 
directions, she felt more comfortable as 
a female.  It was not until midlife that 
she was able to decide that becoming a 
female was the correct path for her.  She 
has developed personality patterns that 
involve manipulation and difficulty being 
direct in expressing her feelings and 
intentions.  Thus, she tends to use her 
physical discomfort to get what she 
desires.

The diagnoses were major depressive disorder, recurrent, with 
psychotic features, gender identity disorder, and personality 
disorder, not otherwise specified.  The only disability 
listed under Axis III was diabetes.

An October 2005 VA medical report stated that a VA surgeon 
"tried to tell [the veteran] that [above-knee amputation] is 
drastic but she was convinced that it should be done.  I will 
cancel operation this week pending psych review."  A 
subsequent VA psychiatry clinician note dated the same day 
stated that

[i]t is my recommendation based on [the 
veteran's] history of being delusional or 
vague about male to female surgery that 
[she] should exhaust all nonsurgical 
options for knee pain before considering 
amputation.  [The veteran] does not 
demonstrate a clear understanding of what 
if any male to female gender reassignment 
surgery has been done which makes one 
wonder about the level of [her] 
understanding regarding a surgery as 
serious as amputation.

A subsequent October 2005 VA medical reports stated that an 
amputation would not be performed until all departments were 
satisfied that the veteran understood the consequences of the 
operation.

An October 2005 VA medial report stated that the veteran 
"had requested surgery service to amputate the leg and this 
was not done."

In a January 2006 VA psychiatry report, the veteran reported 
that an increase in her prescription medication had helped 
her depression.  She reported continued problems with her 
right leg, but that it was healing and she was glad she did 
not have the limb amputated.  The assessment was cognitive 
disorder, not otherwise specified, gender identity disorder, 
dysthymia, and psychosis, not otherwise specified.  The 
examiner stated that "[w]e did discuss the results of [the 
September 2005 VA neuropsychological consultation report] 
which did show that this veteran has a pattern of using 
manipulation and her health issues to get her needs met."

In a September 2006 VA mental health outpatient report, the 
veteran stated that 

she has been depressed since childhood 
due to gender identity issues. . . . Her 
depression apparently was exacerbated 
following a knee injury and subsequent 
discharge from the military in 1972. . . 
.

[The veteran] reports treatment for 
mental health problems since 1972 or 
1973, although says she had emotional 
problems (depression) because of her 
desire to be a female since she was quite 
young.  She says she has been cross 
dressing since she was around 8 years 
old, but she did not decide to pursue sex 
reassignment surgery until she was in her 
early 40's.  She describes becoming very 
depressed after she joined the Marine 
Corps, received a severe knee injury in a 
fall and has had ongoing surgeries and 
pain for this injury limiting her 
physical activities. . . .

[The veteran] has difficulty proving an 
accurate psychiatric history, reporting 
some memory problems.  She was 
hospitalized in the early 70's . . . 
after she overdosed on 375 Elavil 
"because I wanted to be a girl."

A second September 2006 VA mental health outpatient report 
stated that the veteran was "feeling depressed . . . 
primarily having difficulty dealing with stressors of chronic 
pain and financial stressors.  Reports significant leg pain, 
chronic since accident."

In a November 2006 VA mental health outpatient medical 
report, the veteran reported "[p]hysically not feeling well, 
although she reports much of depression revolves around 
continued urinary problems and no clear plans for her 
completed sex change surgery."

A March 2007 VA psychiatry clinician report stated that the 
veteran "histrionically volunteers that they were trying to 
amputate her right leg last year but tells that she would not 
allow it saying 'I am not going to l[o]se my knee.'  Point of 
fact is that [the veteran] was pushing to have the above the 
knee amputation done."  The veteran reported that she sensed 
she was female at about the age of 5 and had been dressing as 
a female since that age.  The examiner stated that the 
veteran had been "motivated to get her [medication] renewed 
and has been very manipulative.  Judgment has been poor 
related to her attempts to get her leg amputated."

A May 2007 VA psychiatry clinician report stated that the 
veteran was

vague about when she started living as a 
female.  She tells of wearing female 
clothes since she was a grade schooler 
and is indefinite about who knew about 
this. . . . [she] tells that she attended 
college for 5 years to get a masters in 
business.  [The veteran] later says that 
this was misinformation since she has a 
degree that she got after only 3 years.

A June 2007 VA psychiatry clinician report stated that the 
veteran reported "that her memory is poor but there seems to 
be some selective memory problems so it is difficult [to 
determine] how organic this might be."

In a November 2007 VA psychiatry clinician report the veteran

tells she was 16 when her psychologist 
alcoholic mother committed suicide.  This 
does not match with other parts of her 
story and she explains that her mother 
actually died in between 1989 and 1991 
when she was in her 40's.  She says her 
mother left when she was about 9 and she 
didn't see her again until she [w]as 19 
or 20.  This does not match with the 
encounter she tells of having with her 
mother when she was 16 and her mother was 
walking around in front of her without 
any top on.  She clarifies that her 
mother did come to her boarding school 
and kidnapped her but the police came the 
next day to get her back to school.  She 
thinks this occurred when she was 14 or 
15.  She tells me clearly that she does 
not lie and I explain that I am just 
trying to clarify how it is that her 
stories don't jive. . . .

She reviews that when she was about 15 
and wanting so badly to become a girl, 
she overdosed on about 350 Elavil.  She 
says her records indicate that she was 
committed to a WV State Mental Hospital 
at that time in 1980 but she has no 
recall of this.  She reports she knew by 
the time she was 8 years old that she 
wanted to be a girl.

A January 2008 VA psychiatry clinician report stated that the 
veteran wanted the examiner to give her a statement that 
would provide an etiology relating the veteran's depressive 
disorder to her right knee disorder.  The examiner agreed to 
make the following statement:

It is likely that the stress [the 
veteran] has experienced dealing with 
knee problems over the years has 
contributed to a depressive disorder in 
this [veteran.]  The diagnosis of [major 
depressive disorder] is made from the 
symptoms and history [the veteran] has 
presented to me on Dec[ember] 21, 2007 
and Jan[uary] 17, 2008.  I will need to 
get a history of [her] life and 
psychiatric treatment before I can 
confirm that she does meet criteria for 
[major depressive disorder], recurrent.

A March 2008 VA mental disorders examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran reported receiving psychiatric treatment in 1980 at 
the facility where she was treated for her November 1980 
suicide attempt.  She was not able to recall any other 
psychiatric hospitalizations.  The veteran reported receiving 
outpatient mental health care in multiple places, but could 
not provide further details.  The examiner stated that in 
June 2005, the veteran

told the nurse practitioner that her 
depression started 45 to 50 years ago, 
and indicated that she has felt depressed 
since that time.  That would mean that 
the [veteran's] depression started 
between 1955 and 1960.  The [veteran] 
entered military service on April 3, 
1972, and was discharged on June 5, 1972.  
The [veteran] was not clinically 
depressed at the time of her entry into 
military service.  The [veteran] told me 
that her depression started one to two 
months after her discharge from the 
United States Marine Corps.  However, an 
entry in the [veteran's] medical record 
dated February 12, 2008 that was written 
by her treating psychiatrist . . . 
indicates "The [veteran] volunteers that 
she lies too much.  She then identifies 
it as an exaggeration of the truth."  It 
is noteworthy that the [veteran] has a 
history of severe personality disorder.  
In reviewing her claim files, it is clear 
to me that her personality disorder 
includes borderline, antisocial, 
histrionic, and narcissistic features.  
Although the [veteran's] knee injury 
occurred while she was in military 
service, there is no documentation that 
the [veteran] had any complaints, 
treatment, or diagnosis of depression or 
any other mental disorder during military 
service. . . .

During the past year, the [veteran] has 
evidenced the characteristics of an 
individual with a personality disorder 
not otherwise specified.  She has a sense 
of entitlement, displays rapidly shifting 
and shallow expression of emotions, shows 
self-dramatization, has an unstable sense 
of self, has affective instability due to 
a marked reactivity of mood (e.g., 
episodic dysphoria, irritability, or 
anxiety), and has a pattern of unstable 
interpersonal relationships characterized 
by alteration between extremes of 
idealization and devaluation.  The 
[veteran's] personality disorder includes 
primarily borderline traits, but it also 
includes narcissistic, antisocial, and 
histrionic features.  The antisocial 
element in the [veteran's] personality 
disorder involves her tendency to be 
deceitful or to manipulate others for her 
personal profit.  As a result of her 
severe personality disorder, the 
[veteran] experiences significant 
difficulty in interacting with the world 
around her.  She indicated that she has a 
depressed mood for most of the day on a 
daily basis.  The [veteran] does have a 
depressive disorder, but her depressive 
disorder is clearly secondary to the 
psychosocial consequences of her 
personality disorder.  That is, the 
[veteran's] personality disorder 
precludes her being able to maintain 
employment, and her personality disorder 
also prevents her from maintaining 
satisfying and fulfilling long-term 
social relationships.

On mental status examination, the veteran had significant 
impairment in her long-term and short-term memory processes.  
The diagnoses were depressive disorder, not otherwise 
specified, and personality disorder, not otherwise specified.  
The examiner stated that

it is my opinion that the [veteran's] 
depressive disorder is not caused by or a 
result of her service-connected right 
knee disability.  It is my opinion that 
the [veteran's] depressive disorder is 
caused by the psychosocial consequences 
of her severe personality disorder.  Her 
personality disorder causes her to 
experience serious impairment in social 
functioning and in terms of her social 
relationships.  Her personality disorder 
also causes her to be unable to maintain 
substantial, gainful employment.  The 
[veteran's] personality disorder involves 
an enduring pattern of perceiving, 
relating to, and thinking about the 
environment and herself, and this 
enduring pattern is exhibited in a wide 
range of social and personal contexts.  
Her personality traits are inflexible and 
maladaptive, and they cause her 
significant functional impairment and 
subjective distress.  The [veteran's] 
personality disorder is 
characterological, and it should thus be 
considered non-service-connected in 
nature.  Since her personality traits are 
so inflexible and maladaptive, she 
experiences considerable difficulty in a 
wide range of social, personal, and 
occupational contexts.  It is my opinion 
that her depressive disorder is the 
direct result of her personality 
disorder.  It is my opinion that the 
[veteran's] right knee disability is not 
a significant etiological factor in her 
depression.  That is, it is my opinion 
that the [veteran] would still have the 
same degree of depression even if she did 
not have a right knee disability.

The preponderance of the medical evidence of record does not 
show that the veteran's depressive disorder is related to 
military service or to a service-connected disability.  The 
veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a depressive disorder.  
While the veteran has a current diagnosis of a depressive 
disorder, there is no medical evidence of record that 
provides a diagnosis of a psychiatric disorder prior to 
December 1980, over 8 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

There are multiple medical reports which discuss the etiology 
of the veteran's currently diagnosed depressive disorder.  
However, nearly all of them are based entirely on the 
veteran's reported history, which is shown to be inconsistent 
and unreliable.  Without even pointing out the numerous 
contradictions in the veteran's statements within the 
evidence of record, the medical evidence itself shows that 
the veteran's reported history is unreliable at best, and 
intentionally deceptive at worst.  A December 1980 VA medical 
report stated that the veteran was "very manipulative."  
Two separate November 1999 private medical reports stated 
that the veteran's memory was impaired.  A June 2005 VA 
medical report stated that there were discrepancies in the 
veteran's stories and that the veteran could not remember 
certain things.  The examiner in that report indicated that 
these memory problems may have been deliberate.  A June 2005 
VA mental disorders examination report noted multiple 
discrepancies in the veteran's reported history and opined 
that the veteran "was not a reliable reporter" and that she 
had memory problems and confusion.  A July 2005 VA medical 
report stated that the veteran had memory problems and was 
possibly delusional.  An August 2005 VA medical report stated 
that the veteran had memory problems and was unable to answer 
most questions clearly.  The veteran herself reported being 
forgetful in a September 2005 VA medical report.  An October 
2005 VA medical report stated that the veteran had a history 
of being delusional or vague.  A January 2006 VA psychiatry 
report stated that the veteran had "a pattern of using 
manipulation and her health issues to get her needs met."  A 
September 2006 VA mental health outpatient report stated that 
the veteran had difficulty providing an accurate history and 
reported some memory problems.  A May 2007 VA psychiatry 
clinician report noted that the veteran was distorting the 
facts regarding her attempt to have her right leg amputated 
and that she had "been very manipulative."  A May 2007 VA 
psychiatry report noted that the veteran reported conflicting 
histories and that the veteran said that these conflicts were 
"misinformation."  A June 2007 VA psychiatry clinician 
report stated that the veteran had poor memory and possibly 
"some selective memory problems."  A November 2007 VA 
psychiatry clinician report noted inconsistencies in the 
veteran's reported history.  In a March 2008 VA mental 
disorders examination report, the veteran stated that "she 
lies too much" and the report noted significant impairment 
in short- and long-term memory.  As such, the Board finds 
that the veteran's reported history is entirely unreliable.  
As such, any etiological evidence which is based exclusively 
on the veteran's reported history is not competent.

A June 2005 VA medical report stated that the veteran's 
depression began at the age of 12, prior to entering into 
military service.  This nexus was based entirely on the 
veteran's reported history and thus is not competent.

A June 2005 VA mental disorders examination report stated 
that the examiner could not form an opinion about the 
etiology of the veteran's depressive disorder without 
resorting to mere speculation.  Accordingly, the June 2005 VA 
mental disorders examination report does not provide medical 
evidence which relates the veteran's currently diagnosed 
depressive disorder to military service or to a 
service-connected disability.

A second June 2005 VA medical report stated that the 
veteran's depression began prior to entering into military 
service.  This nexus was based entirely on the veteran's 
reported history and thus is not competent.

July 2005 private and VA medical reports stated that the 
veteran's depressive disorder had been exacerbated by being 
told that her right leg might need to be amputated.  This 
nexus was based entirely on the veteran's reported history 
and thus is not competent.  In addition, the medical evidence 
of record shows that the veteran herself requested and 
pursued the amputation against the recommendation of her 
physicians, which further demonstrates that the reported 
history on which the etiological opinion was based is not 
consistent with the medical evidence of record.

A September 2005 VA medical report stated that the veteran's 
depression began at age 9, prior to military service, and was 
caused by her sexual conflict issues.  Accordingly, the 
September 2005 VA medical report does not provide medical 
evidence which relates the veteran's currently diagnosed 
depressive disorder to military service or to a 
service-connected disability.

A September 2006 VA mental health outpatient report stated 
that the veteran's depression began in childhood, prior to 
military service, and was caused by her gender identity 
issues.  Accordingly, the September 2006 VA mental health 
outpatient report does not provide medical evidence which 
relates the veteran's currently diagnosed depressive disorder 
to military service or to a service-connected disability.

A second September 2006 VA mental health outpatient report 
stated that the veteran was feeling depressed primarily due 
to difficulty dealing with chronic pain and financial 
stressors.  This nexus was based entirely on the veteran's 
reported history and thus is not competent.

A November 2006 VA mental health outpatient report stated 
that the veteran's depression was mainly due to urinary 
problems and sex change surgery issues.  Accordingly, the 
November 2006 VA mental health outpatient report does not 
provide medical evidence which relates the veteran's 
currently diagnosed depressive disorder to military service 
or to a service-connected disability.

A January 2008 VA psychiatry clinician report stated that it 
was likely that the veteran's right knee disorder had 
contributed to her depressive disorder.  However, the report 
specifically stated that the veteran's history and 
psychiatric treatment records had not been reviewed.  
Accordingly, this nexus was based on the veteran's reported 
history and thus is not competent.

A March 2008 VA mental disorders examination report 
specifically stated that the veteran's depressive disorder 
was not related to her right knee disorder and was instead 
due to "the psychosocial consequences of her personality 
disorder."  This etiological opinion was based on an 
in-depth mental status examination and a review of the 
veteran's medical history.  As this opinion was not based on 
the veteran's reported history, it is competent nexus 
evidence.

The veteran's statements alone are not sufficient to prove 
that her currently diagnosed depressive disorder is related 
to military service or a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the veteran is not 
competent to make a determination that her currently 
diagnosed depressive disorder is related to military service 
or a service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the only competent etiological 
opinions of record either state that a nexus opinion could 
not be provided or that the veteran's depressive disorder is 
not related to military service or to a service-connected 
disability.  As such, service connection for depressive 
disorder, to include as secondary to a service-connected 
right knee disability, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a depressive disorder, to include as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


